 Case 3:21-cv-00333-L-LL Document 14 Filed 04/21/21 PageID.165 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10

11
     MARY RIOS,                                  Case No. 3:21-cv-00333-L-LL

12                 Plaintiff,                    ORDER DENYING MOTION TO
                                                 DISMISS AS MOOT AND
13           v.                                  REMANDING ACTION TO STATE
                                                 COURT
14   PINNACLE MIRA MESA L.P.,                    (Doc. no. 9)
15                 Defendant.
16

17           Pending before the Court is Defendant’s motion to dismiss Plaintiff’s
18   complaint for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).
19   (Doc. no. 9.) In lieu of filing an opposition, Plaintiff filed an amended complaint as
20   of right pursuant to Federal Rule of Civil Procedure 15(a)(1). (Docs. no. 11, 12.)
21   Accordingly, the pending motion to dismiss is DENIED AS MOOT. See Ramirez v.
22   County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
23           In her amended complaint Plaintiff chose not to reallege her federal cause of
24   action. (See docs. no. 12, 13.) Defendant had removed this case from State court
25   pursuant to 28 U.S.C. §§ 1441 and 1331 because the complaint contained a federal
26   claim alleging violation of the Americans with Disabilities Act, 42 U.S.C. § 12101 et
27   seq. (“ADA”). (See doc. nos. 1 (notice of removal) and 1-2 (compl.).) This claim is
28   /////
                                                 1                   Case No. 3:21-cv-00333-L-LL
 Case 3:21-cv-00333-L-LL Document 14 Filed 04/21/21 PageID.166 Page 2 of 3



 1   no longer a part of Plaintiff’s complaint. The only remaining claims are alleged
 2   under California law. (See doc. no. 12 (first am. compl.).)
 3           “[C]onsiderations of judicial economy, convenience and fairness to litigants
 4   support a wide-ranging power in the federal courts to decide state-law claims in
 5   cases that also present federal questions.” Carnegie-Mellon Univ. v. Cohill, 484 U.S.
 6   343, 349 (1988) (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726
 7   (1966)). At the time of removal, the Court had federal subject matter jurisdiction
 8   over the ADA claim pursuant to 28 U.S.C. § 1331 and “supplemental jurisdiction
 9   over all other claims that are so related to claims in the action within such original
10   jurisdiction that they form part of the same case or controversy under Article III of
11   the United States Constitution.” 28 U.S.C. § 1367(a). Plaintiff’s state law claims
12   share a common nucleus of operative facts with the dismissed ADA claim, and her
13   state and federal claims would normally be resolved in the same judicial proceeding.
14   See Trustees of the Constr. Indus. and Laborers Health and Welfare Trust v. Desert
15   Valley Landscape & Maint., Inc., 333 F.3d 923, 925 (9th Cir. 2003). Accordingly,
16   the Court has supplemental jurisdiction over Plaintiff’s state law claims under 28
17   U.S.C. § 1367(a).
18           However, a district court “may decline to exercise supplemental jurisdiction
19   over a claim under subsection (a) if [it] has dismissed all claims over which it has
20   original jurisdiction . . ..” 28 U.S.C. § 1367(c)(3). Because Plaintiff chose not to
21   reallege her only federal claim, has alleged no valid basis for federal jurisdiction, and
22   this case is at the pleading stage, the Court declines to exercise supplemental
23   /////
24

25

26
27

28

                                                 2                    Case No. 3:21-cv-00333-L-LL
 Case 3:21-cv-00333-L-LL Document 14 Filed 04/21/21 PageID.167 Page 3 of 3



 1   jurisdiction. Accordingly, this action is REMANDED to the Superior Court of the
 2   State of California, County of San Diego.
 3

 4         IT IS SO ORDERED.
 5

 6   Dated: April 20, 2021
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 3              Case No. 3:21-cv-00333-L-LL
